 Case 3:13-cv-04631-B-BH Document 78 Filed 10/20/20                   Page 1 of 2 PageID 831



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SAMUEL WILLIAM MAINES,                            )
    ID # 44442-177,                               )
                Movant,                           )           No. 3:13-CV-4631-B-BH
vs.                                               )           No. 3:12-CR-151-B
                                                  )
UNITED STATES OF AMERICA,                         )
               Respondent.                        )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.       For the reasons stated in the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge, the movant’s Motion for Relief from Judgment

Under Rule 60(b), received on March 26, 2020, is DENIED.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the movant is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions and Recommendation in support of its finding that the petitioner has failed

to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was
    Case 3:13-cv-04631-B-BH Document 78 Filed 10/20/20                              Page 2 of 2 PageID 832



correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

         In the event that the movant files a notice of appeal, he must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

         SIGNED this 20th day of October, 2020.



                                                       _________________________________
                                                       JANE J. BOYLE
                                                       UNITED STATES DISTRICT JUDGE




1
          Rule 11 of the Rules Governing Section 2255 Proceedings for the United States District Courts, as amended
effective on December 1, 2019, reads as follows:
          (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
          when it enters a final order adverse to the applicant. Before entering the final order, the court may
          direct the parties to submit arguments on whether a certificate should issue. If the court issues a
          certificate, the court must state the specific issue or issues that satisfy the showing required by 28
          U.S.C. § 2253(c)(2). If the court denies a certificate, a party may not appeal the denial but may seek
          a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion to
          reconsider a denial does not extend the time to appeal.
          (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
          entered under these rules. A timely notice of appeal must be filed even if the district court issues a
          certificate of appealability. These rules do not extend the time to appeal the original judgment of conviction.
